DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DARIUS DARNELL BURLINSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2183

                          [November 8, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Ilona M. Holmes, Judge;
L.T. Case Nos. 08-016101CF10B, 08-016285CF10B, 08-016460CF10C,
08-016749CF10B,       08-018523CF10A,       08-019658CF10B,        08-
21680CF10B, and 09-03396CF10A.

  Darius Burlinson, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.